                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

MARSHAWN WRIGHT (#M-16699),                             )
                                                        )
                 Petitioner,                            )
                                                        )            No. 18-cv-01740
        v.                                              )
                                                        )            Judge Andrea R. Wood
DAVID GOMEZ, Warden, Stateville                         )
Correctional Center,                                    )
                                                        )
                 Respondent.                            )

                             MEMORANDUM OPINION AND ORDER

        Petitioner Marshawn Wright, a prisoner at Stateville Correctional Center proceeding pro

se, petitions this Court for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Wright challenges

his 2010 conviction in Cook County, Illinois for the murder of Sean Page, arguing that the trial

court failed to correct false testimony from one witness, the trial court prevented him from

presenting an alibi defense, and his trial attorney was ineffective. For the reasons given below, the

Court denies the § 2254 petition and declines to issue a certificate of appealability.

                                             BACKGROUND1

        I.       Wright’s Trial

        In 2010, Wright was found guilty following a jury trial of murdering Sean Page. The jury

also found that Wright personally discharged the firearm that caused Page’s death. See People v.


1
  This Court looks to the state appellate court decisions in Wright’s direct and post-conviction appeals for
the background facts. See Wright, 2013 IL App (1st) 103232; People v. Wright, 2017 IL App (1st) 141900-
U (Ill. App. Ct. 2017). Neither party has submitted the trial record, which is unnecessary in this case as the
Court may “take the facts from the Illinois Appellate Court’s opinions because they are presumptively
correct on habeas review.” Hartsfield v. Dorethy, 949 F.3d 307, 309 n.1 (7th Cir. 2020) (citing 28 U.S.C.
§ 2254(e)(1)); see also Simental v. Matrisciano, 363 F.3d 607, 612 (7th Cir. 2004) (“[w]hile the review of
a state court transcript is occasionally necessary in habeas cases, it is certainly not required and is, in fact,
quite rare;” a federal habeas court may “rely[] instead on the facts as found in the Illinois Appellate Court
rulings”).
Wright, 2013 IL App (1st) 103232, ¶ 1 (Ill. App. Ct. Mar. 1, 2013). The trial evidence, as more

fully described below, included video footage of the shooting captured by a surveillance camera,

several eyewitnesses identifying Wright as the shooter on the video, and a videotaped confession

from Wright. Id. at ¶¶ 11, 16, 25.

       Aukey Williams testified for the State at Wright’s trial in exchange for a reduced sentence

for an unrelated federal drug conviction. Id. at ¶ 5. He explained on the stand that he was going to

receive a 30-year sentence for his participation in a heroin-distribution ring, and that the sentence

was going to be reduced by three years for his testimony. Id.

       With respect to the offense involving Wright, Williams testified that, on May 10, 2007, at

around 3:00 p.m., he went to 79th Street and Langley Avenue on Chicago’s southside with Mario

Reeves, Maurice Williams, and Marshawn Jones to speak with a man known as “Mo” about

problems with drug sales. Id. at ¶ 7. Mo allegedly had pretended to be Williams to sell drugs to

certain individuals. Id. When Williams and the others arrived at the corner, Mo was on the roof of

an apartment building. A “heated discussion” ensued, which led to Mo shooting at the men from

the roof. Id. One of the men with Williams was shot in the leg, but he sought no medical attention.

Instead, Williams and the others left in a car. Id.

       Williams further testified that, while driving, Williams, Reeves, and Jones saw Page (the

murder victim) and Earl Lewis walking. Id. at ¶ 8. Williams and the others parked nearby, exited

the car, and began walking toward Page and Lewis. Id. Williams stayed on the north side of the

street. Reeves, however, crossed the street, approached Page and Lewis, and started a fight with

Lewis. Id. Williams then saw Wright several feet ahead of Williams. Id. at ¶ 9. He saw a black,

nine-millimeter gun fall out of Wright’s back pocket. Wright picked up the gun, put it back in his




                                                  2
pocket, and crossed the street to Lewis and Page. Id. Williams did not see Wright shoot, but he

heard four to five gunshots and then saw Wright running from the scene with a gun in his hand.

Id. Williams further testified that he spoke with Wright later that day and asked him why he did it,

to which Wright replied he did not know. Id. at ¶ 10.

       The shooting was captured on a surveillance video from a business on 79th Street, which

was played at trial. Id. at ¶ 11. Williams identified himself, Page, Lewis, Reeves, and Wright on

the video, and stated that Wright was the man on the video pointing a gun at Page. Id.

       Lewis also testified at trial. He explained that he and Page were friends, and that he knew

Wright, Williams, and Reeves from the neighborhood. Id. at ¶¶ 13–14. Lewis stated he was with

Page in the apartment building on the corner of 79th and Langley on the afternoon of May 10,

2007. Id. at ¶ 14. From inside an apartment, he heard gunshots but did not know from where they

came. Id. Later, Lewis and Page left to get cigarettes. Id. As they were walking on 79th, Reeves

approached them, said something to Lewis, and then swung at Lewis. Id. at ¶ 15. Though Lewis

stated that Page was next to him when Reese first swung at Lewis, he did not see what Page did

while Lewis and Reeves were fighting. Id. Lewis heard gunshots being fired next to him but did

not see who was shooting. Id. Lewis pulled Reeves on top of him as a shield, then pushed him

away and got up. Lewis saw that Page’s white t-shirt was turning red and ran from the scene. Id.

       Lewis, like Williams, was shown the video of the shooting during his testimony. Id. at ¶ 16.

Lewis identified himself, Page, Reeves, and Wright on the video. Id. at ¶ 16. Lewis further testified

that, at the time of the shooting, he did not see who shot Page, but Lewis identified Wright as the

man on the video pointing a gun at Page. Id.

       Police Sergeant Johnny Tate testified at trial that, during his investigation, he spoke to

Tiffany Andrews, a resident of the building where Mo shot from the rooftop. Id. at ¶¶ 20–21.



                                                 3
Andrews told Tate about the rooftop shooting and that Lewis was with Page when he was shot. Id.

at ¶ 21. Tate interviewed Lewis, and later an individual named Pierre Young. After the interview

with Young, officers began looking for Wright as a suspect. Id. ¶¶ 21–22.

       Chicago Detective John Otto testified that he and another detective questioned Wright in

an interrogation room with electronic recording. Id. at ¶ 23. Wright—after being advised of and

waiving his rights pursuant to Miranda v. Arizona, 384 U.S. 436 (1966)—confessed. Id. at ¶ 24.

A portion of the videotaped confession was played for the jury. Id. The confession was not

transcribed and is not in the record before this Court. But, as described by the state appellate court,

Wright admitted that he, Williams, Reeves, and another man went to talk to Mo and that Mo fired

shots at them from the roof. Id. at ¶ 25. Wright then saw Page and Lewis leave the building from

where Mo was shooting, and Wright thought Mo had sent Page and Lewis out of the building. Id.

¶ 25. Wright, Reeves and Williams followed Page and Lewis from the opposite side of the street.

Id. Reeves and Williams told Wright not to shoot. Id. But Wright stated in his confession that when

Page looked at Wright and balled up his fists, “it just happened,” and he fired five shots at Page.

Id. Wright testified that the gun belonged to Page, and Wright had taken it from Page’s hiding

place sometime before the shooting. Id.

       Wright testified at trial as the only defense witness. Id. at ¶ 27. When asked where he was

on May 10, 2007, he stated that he was at his girlfriend’s house in a different neighborhood. Id.

The prosecutor objected and, during a sidebar, argued that Wright had not given the State notice

of an alibi defense. Id. at ¶¶ 27–28. Wright’s defense counsel responded that he was not calling an

alibi witness and that he was only asking Wright about his whereabouts on the day of the shooting.

Id. at ¶ 28. The trial court held that Wright’s testimony about an alibi, even if he was not calling

any witnesses to support it, was not allowed since he provided no notice of an alibi defense. Id.



                                                  4
Wright went on to testify that he was not the person in the video who shot Page. Id. at ¶ 29. He

stated that he told officers it was him simply because it was what the officers wanted to hear. Id.

       The jury found Wright guilty of murder and concluded that he personally discharged the

firearm that caused Page’s death. Id. at ¶ 32. He was sentenced to 50 years’ imprisonment for

murder and an additional 25 years for personally shooting the gun. Id. at ¶ 34.

       II.     Wright’s Direct Appeal

       Wright argued on direct appeal that: (1) the State knowingly failed to correct false

testimony from Williams when he said he was going to receive only a three-year sentence

reduction for his testimony, as opposed to a 14-year reduction, which he actually received a year

later; (2) the trial court impermissibly denied Wright the ability to present an alibi defense; and

(3) trial counsel was ineffective for failing to (a) cross-examine Williams about his plea deal, (b)

notify the State of an alibi defense, and (c) object to Sergeant Tate’s hearsay testimony about his

conversations with two witnesses who did not testify. Wright, 2013 IL App (1st) 103232, ¶¶ 39–

81. The state appellate court denied these claims, id., and the Illinois Supreme Court denied

Wright’s petition for leave to appeal (“PLA”), which argued the same claims. (Dkt. No. 10-2, at

21–42.)

       III.    Wright’s Post-Conviction Proceedings

       Wright filed a post-conviction petition arguing another ground of ineffective assistance of

counsel: that trial counsel failed to investigate and call as witnesses Arielle Gaines (Wright’s

girlfriend and alibi) and Mario Reeves, who may have testified that Wright was not the shooter in

the surveillance video. (Dkt. No. 10-2 at 43–101.) The state trial court denied the petition at the

first stage of review, holding that Wright had not satisfied Illinois’s procedural requirement to

support the claims with either affidavits from the witnesses or other evidence. (Id. at 111–18.) The



                                                 5
state appellate court affirmed the decision, People v. Wright, 2017 IL App (1st) 141900-U (Ill.

App. Ct. 2017), and the state supreme court denied Wright’s PLA. (Dkt. No. 10-3 at 128–58.)

                                          DISCUSSION

       Wright’s § 2254 petition raises the following claims:

               (1) the prosecutor failed to correct Williams’s testimony when he stated that
               he was going to receive a sentence reduction of only three, as opposed to
               fourteen, years in exchange for his testimony at Wright’s trial;

               (2) the trial court denied Wright his right to present an alibi defense;

               (3) Wright’s trial attorney was ineffective for:

                    (a) failing to comply with Illinois’s discovery rule about notifying the
                    State of an alibi defense;

                    (b) failing to impeach Williams about the deal he made in exchange for
                    his testimony;

                    (c) failing to object to Sergeant Tate’s hearsay testimony; and

                    (d) failing to investigate and call Reeves and Gaines as witnesses.

None of these claims warrant federal habeas relief, however, as they are either procedurally

defaulted from § 2254 review or because the state appellate court’s decision denying them was

neither contrary to nor an unreasonable application of federal law.

       I.      Claims 2 and 3(d) Are Procedurally Defaulted

       A § 2254 claim can be procedurally defaulted in two ways. The first occurs when a prisoner

fails to exhaust fully state court remedies for his federal claim, and he no longer has the ability to

do so under the state’s procedural laws. Thomas v. Williams, 822 F.3d 378, 384 (7th Cir. 2016);

28 U.S.C. § 2254(b)(1)(A) (state prisoners must “exhaust[] the remedies available in the courts of

the State” before seeking federal habeas relief). The second type of procedural default “comes

from the independent and adequate state ground doctrine.” Thomas, 822 F.3d at 384 (citing



                                                  6
Coleman v. Thompson, 501 U.S. 722, 729–30 (1991)). “[F]ederal courts will not review questions

of federal law presented in a habeas petition when the state court’s decision rests upon a state-law

ground that ‘is independent of the federal question and adequate to support the judgment.’” Cone

v. Bell, 556 U.S. 449, 465 (2009) (quoting Coleman, 501 U.S. at 729). “‘A state law ground is

independent when the court actually relied on the procedural bar as an independent basis for its

disposition of the case.’” Thompkins v. Pfister, 698 F.3d 976, 986 (7th Cir. 2012) (quoted case

omitted). “‘A state law ground is adequate when it is a firmly established and regularly followed

state practice at the time it is applied.’” Id.

        Claims 2 and 3(d) raised in Wright’s petition were both denied by the state courts on

independent and adequate state law grounds. As to Claim 2—that the trial court’s refusal to allow

Wright to testify that he was elsewhere at the time of the shooting—the state appellate court on

direct review (the last state court decision addressing the claim) determined that the claim was

forfeited because Wright did not include it in his post-trial motion for a new trial. See Wright, 2013

IL App (1st) 103232, ¶¶ 58–68. “Illinois law requires a convicted defendant to include any and all

claims of error in a post-trial motion for a new trial,” and “[t]he failure to comply with this

requirement amounts to a waiver of the claim.” Miranda v. Leibach, 394 F.3d 984, 992 (7th Cir.

2005) (citing 725 ILCS 5/116–1 and People v. Enoch, 522 N.E.2d 1124, 1129 (Ill. 1988)). An

Illinois appellate court’s refusal to review the merits of a claim because it was not properly

preserved in a post-trial motion for new trial is an independent and adequate state law ground

preventing federal habeas review of the claim’s merits. Miranda, 394 F.3d at 992–93;2 Anderson




2
  The Seventh Circuit in Miranda recognized that Illinois courts have allowed an exception to its waiver
rule when an objection was raised at trial and the issue is a constitutional one that could be raised in a state
post-conviction petition. Miranda, 394 F.3d at 993. But Wright, like “Miranda[,] never asked the appellate
court to apply that exception.” Id. at 996; see also (Dkt. No. 10-1 at 43–45; Dkt. No. 10-2 at 10–14).

                                                       7
v. Lashbrook, No. 17 C 08350, 2020 WL 5251615, at *7 (N.D. Ill. Sept. 3, 2020). Claim Two is

thus procedurally defaulted.

        Claim 3(d)—that Wright’s trial attorney was ineffective for failing to investigate whether

to call Gaines and Reeves as trial witnesses—was dismissed by the Illinois courts because Wright

“failed to attach the purported witnesses’ affidavits to support the allegations in his petition or

sufficiently explain their absence.” Wright, 2017 IL App (1st) 141900-U, ¶ 36 (citing 725 ILCS

5/122-2). In Illinois, a post-conviction “petition shall have attached thereto affidavits, records, or

other evidence supporting its allegations or shall state why the same are not attached.” § 5/122-2.

“Illinois courts regularly enforce the affidavit rule,” and the denial of claims based on the rule is

an adequate state procedural ground independent of the claims’ merits. Jones v. Calloway, 842

F.3d 454, 461 (7th Cir. 2016); Thompkins, 698 F.3d at 986–87; see also Illinois v. Collins, 782

N.E.2d 195, 198 (Ill. 2002).

        Wright argues that the state courts erred in their application of § 122-2 because his post-

conviction petition included his own affidavit explaining that his incarceration prevented him from

obtaining affidavits from Gaines and Reeves. (Dkt. No. 14 at 3–6.) When conducting federal

habeas review, however, this Court does not reexamine a state court’s application of state law. See

Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (“[I]t is not the province of a federal habeas court

to reexamine state-court determinations on state-law questions”). Only “when the application [of

a state rule] is so surprising, unanticipated, unprecedented, unforeseeable, and indeed freakish as

not to be foreseeable by the petitioner, [will] its existence . . . not block [a petitioner] from pressing

his federal claims in his federal habeas corpus proceeding.” Smith v. Winters, 337 F.3d 935, 937

(7th Cir. 2003); see also Brown v. Hodge, No. 11 C 1281, 2012 WL 5269266, at *7 (N.D. Ill. Oct.

22, 2012). The state appellate court’s application of § 122-2 was not so irregular or “freakish” as



                                                    8
to avoid the independent and adequate state ground bar. Therefore, Claim 3(d) is procedurally

defaulted as well.

          Because the claims are defaulted, Wright may only obtain federal habeas review of Claims

2 and 3(d) if he “can demonstrate cause for the default and actual prejudice as a result of the alleged

violation of federal law” or that “failure to consider the claims will result in a fundamental

miscarriage of justice.” Coleman, 501 U.S. at 750; see also House v. Bell, 547 U.S. 518, 536

(2006). Wright argues neither exception. Claims 2 and 3(d) are thus procedurally defaulted and

denied.

          II.    Wright’s Other Claims Warrant No Federal Habeas Relief Under § 2254(d)’s
                 Deferential Standard of Review

          Wright’s other claims—Claims 1, 3(a), 3(b), and 3(c)—were denied on the merits by the

Illinois appellate court. See Wright, 2013 IL App (1st) 103232. This Court’s review of those claims

is thus governed by § 2254(d)’s deferential standard of review. Federal habeas relief is unavailable

“with respect to any claim that was adjudicated on the merits in State court proceedings unless the

adjudication of the claim—

          (1) resulted in a decision that was contrary to, or involved an unreasonable
          application of, clearly established Federal law, as determined by the Supreme Court
          of the United States; or

          (2) resulted in a decision that was based on an unreasonable determination of the
          facts in light of the evidence presented in the State court proceeding.

§ 2254(d). Here, the state court’s adjudication of Claims 1 and 3(a)-(c) was neither contrary to,

nor an unreasonable application of, clearly established federal law; nor did it involve unreasonable

determinations of fact based on the record.




                                                  9
                A.     Claim 1

       Wright’s Claim One—that the State failed to correct known perjured testimony from

Williams about the deal he made for his testimony—was addressed by the state appellate court on

direct appeal. At trial, Williams testified he was subject to a 30-year sentence for a federal heroin

distribution offense. Wright, 2013 IL App (1st) 103232, ¶ 39. That sentence, according to

Williams’s testimony, was going to be reduced by three years in exchange for his testimony. Id.

His federal plea agreement, which existed at the time of Wright’s trial, stated that, if the

Government moved to reduce his sentence based on his cooperation, “the sentence imposed by the

[Federal] Court shall . . . [be] 60 percent of the low end of the applicable guidelines range or 60

percent of the statutory minimum sentence, whichever is greater.” Wright, 2013 IL App (1st)

103232, ¶ 41.

       The parties addressed this issue at a post-trial hearing. Id. at ¶ 48. Wright argued that,

pursuant to the plea agreement, Williams was going to receive a sentence of 16 years’

imprisonment, which would be further reduced by three years for his testimony. Id. The prosecutor

stated that, “when preparing for trial, Williams told her he was going to receive a sentence of 30

years and ‘[t]here was nothing within [her] knowledge that would be any different than that.’” Id.

at ¶ 48 (quoting the post-trial hearing transcript). Wright’s attorney responded “that he had ‘no

doubt in [his] mind [the prosecutor] . . . did not purposely do anything.’” Id. (quoting post-trial

hearing transcript). On direct appeal, however, Wright argued that “[t]he prosecutor's protestations

of ignorance lack[ed] credibility.” Id. at ¶ 48.

       A prosecutor has “‘a constitutional obligation to report to the defendant and to the trial

court whenever government witnesses lie under oath.’” Long v. Pfister, 874 F.3d 544, 547 (7th

Cir. 2017) (en banc) (quoting California v. Trombetta, 467 U.S. 479, 485 (1984)) (citing Napue v.



                                                   10
Illinois, 360 U.S. 264, 269–72 (1959)). “[D]ue-process rights are violated when the government

obtains a conviction through the knowing use of false testimony.” United States v. Hilliard, 851

F.3d 768, 782 (7th Cir. 2017) (citing Napue, 360 U.S. at 269). This principle applies, even when

“the false testimony goes only to the credibility of the witness.” Napue, 360 U.S. at 269. “Under

Napue, a petitioner must show that: 1) the prosecution’s case included perjured testimony; 2) the

prosecution knew, or should have known, of the perjury; and 3) there is any likelihood that the

false testimony could have affected the judgment of the jury.” Ashburn v. Korte, 761 F.3d 741,

757 (7th Cir. 2014) (internal quotation marks and citation omitted). The state appellate court in

Wright’s case determined both that the prosecutor did not knowingly allow false testimony and

that the uncorrected testimony did not affect the jury’s verdict. Wright, 2013 IL App (1st) 103232,

¶¶ 48-53. Neither determination was unreasonable.

       With respect to whether the prosecutor knew Williams’s testimony was false, the state

appellate court noted that neither the prosecutor’s nor defense counsel’s projection as to Williams’

sentence was correct and “that neither attorney could have definitively stated what Williams’[s]

sentence would be at that time because he was not sentenced until a year” later. Id. at ¶ 50. The

state appellate court further noted defense counsel’s comment at the post-trial hearing that he did

not doubt the prosecutor when she said “she believed Williams’ sentence would be 30 years.” Id.

The state appellate court found that “there is nothing in the record to show that the prosecutor at

trial knew that Williams’[s] testimony about his anticipated sentence was false,” and concluded

that the State had no obligation to correct testimony it did not know was false. Id.

       Although the post-trial hearing transcript is not in the record before this Court, Wright

challenges none of the state appellate court’s findings described above, which have a presumption

of correctness, see Hartsfield, 949 F.3d at 309 n.1 (citing § 2254(e)(1)), and which were based on



                                                11
the transcript. This Court cannot conclude that the state appellate court’s finding—that the

prosecutor did not believe Williams’s testimony was false—was unreasonable. Corcoran v. Neal,

783 F.3d 676, 683 (7th Cir. 2015) (“Unreasonable [in the context of § 2254(d)] means more than

just incorrect; it means something . . . lying well outside the boundaries of permissible differences

of opinion.”) (internal quotation marks and citation omitted). Upon finding no knowledge of

perjured testimony, the state appellate court was correct to deny Wright’s claim. United States v.

Are, 590 F.3d 499, 509 (7th Cir. 2009) (no due process violation occurred when a prosecutor did

not know testimony was false).

        The state appellate court additionally held that Wright was not prejudiced. “The jury was

aware of Williams’[s] multiple prior convictions[; ] that he entered into a plea agreement in an

unrelated federal case[;] . . . that when Williams first gave information to the police about the

shooting, he had not received any consideration from anyone[; and] . . . that Williams was to

receive a sentence reduction of three years.” Wright, 2013 IL App (1st) 103232, ¶ 52. “The

possibility that the government in the federal case could move to reduce the sentence further,”

concluded the state court, “would not have affected the outcome when the jury was already aware

of the State’s request for leniency related to defendant’s trial.” Id. The state appellate court also

noted the strength of the evidence against Wright apart from Williams’ testimony—the

surveillance video, Lewis’s testimony, Wright’s confession. Wright, 2013 IL App (1st) 103232, ¶

53. The state court concluded that, even if Williams’s testimony about the benefit he was going

receive was false and the prosecutor knew it, the “false testimony . . . did not contribute to the

jury’s verdict.” Id.

        The state appellate court’s determination was not unreasonable. See Braun v. Powell, 227

F.3d 908, 921 (7th Cir. 2000) (where “the jury was aware that [a witness] had a specific incentive



                                                 12
to testify . . . in the hope of . . . reducing his sentence,” full information about the amount of the

reduction was not considered material under Napue). Even though courts employ “a strict standard

of materiality, not just because they involve prosecutorial misconduct, but more importantly

because they involve a corruption of the truth-seeking function of the trial process,” United States

v. Agurs, 427 U.S. 97, 104 (1976), it was clear to Wright’s jury that Williams was receiving a

benefit for his testimony. Considering such knowledge by the jury and the abundance of evidence

of Wright’s guilt, he cannot establish that, had the jury known the extent of Williams’s sentence

reduction, there was “any likelihood that the false testimony could have affected the judgment.”

Ashburn, 761 F.3d at 757. Claim One is without merit and denied.

               B.      Claim 3

       Wright argues that his trial attorney was ineffective for: (a) failing to comply with Illinois’s

discovery rule about notifying the State of an alibi defense; (b) failing to impeach Williams about

the sentence reduction he was going to receive for his testimony; (c) failing to object to Sergeant

Tate’s hearsay testimony; and (d) failing to investigate and call Reeves and Gaines as trial

witnesses. As previously discussed, Wright’s claim about his attorney not calling Reeves and

Gaines is procedurally defaulted, and Wright satisfies neither exception that would allow a merits

review of the claim. As to the other grounds, the state appellate court’s denial of the claims in

Wright’s direct appeal was neither contrary to federal law nor unreasonable.

       The state appellate court cited the correct legal standard. To establish a Sixth Amendment

violation of ineffective assistance of counsel, stated the state appellate court, “a defendant must

demonstrate that counsel’s performance was deficient and that such deficient performance

substantially prejudiced defendant.” Wright, 2013 IL App (1st) 103232, ¶ 55 (citing Strickland v.

Washington, 466 U.S. 668, 687 (1984)). The state appellate court further correctly noted that a



                                                 13
defendant “must overcome the presumption that . . . challenged conduct might be considered sound

trial strategy under the circumstances,” and must demonstrate “a reasonable probability that,” but

for his attorney’s deficient performance, “the result of the proceeding would have been different.”

Wright, 2013 IL App (1st) 103232, ¶ 70; see also Strickland, 466 U.S. at 668, 689–90, 694.

                       1.      Claim 3(a)

       Wright argues that his trial attorney was ineffective when he failed to give proper notice of

an alibi defense. (Dkt. No. 1 at 7, 20–34.) Addressing only Strickland’s prejudice prong, the state

appellate court determined that, even if Wright had been allowed to testify about an alibi, such

testimony would not have resulted in a reasonable probability of a different result. Wright, 2013

IL App (1st) 103232, ¶ 71. As the state appellate court explained:

       The jury heard testimony from two witnesses [Aukey Williams and Earl Lewis]
       who identified defendant as the shooter in the surveillance video. Williams testified
       that he saw defendant with a gun before and after the shooting, but did not see
       defendant fire the weapon. Defendant confessed to the crime and identified himself
       as the shooter and detailed his commission of the crime. The jury was also able to
       view the video which corroborated the testimony of the witnesses. Given the
       overwhelming evidence of his guilt, defendant cannot show a reasonable
       probability that the result of the proceeding would have been different if his alibi
       testimony had been admitted as evidence.

Id. Addressing only Strickland’s prejudice prong is perfectly acceptable. “[A] court need not

determine whether counsel’s performance was deficient before examining the prejudice suffered

by the defendant as a result of the alleged deficiencies.” Strickland, 466 U.S. at 697.

       To establish a reasonable probability, Wright must show “‘a probability sufficient to

undermine confidence in the outcome.’” Blackmon v. Williams, 823 F.3d 1088, 1105 (7th Cir.

2016) (citations omitted). When assessing prejudice, a court must consider the evidence that would

have been presented at trial but for an attorneys’ deficient performance along with the “the totality

of the evidence before the . . . jury.” Strickland, 466 U.S. at 695; Blackmon, 823 F.3d at 1106–07.



                                                 14
Given the wealth of evidence against Wright described above, the state court’s determination of

no Strickland prejudice was not unreasonable. As previously noted, “[u]nreasonable [for

§ 2254(d)] means more than just incorrect; it means something . . . lying well outside the

boundaries of permissible differences of opinion.” Corcoran, 783 F.3d at 683 (internal quotation

marks and citation omitted). Claim 3(a) is denied.

                       2.      Claim 3(b)

       Wright argues his trial attorney was ineffective for failing to impeach Williams’s testimony

by revealing the significant sentence reduction he was going to receive for his testimony. (Dkt.

No. 1 at 7.) Wright asserts: “Trial counsel was in possession of Aukey Williams’[s] plea agreement

with the federal government, yet counsel acknowledged he was unaware of its terms until closing

argument. Counsel had a duty to investigate the background of Williams . . . [who] was a key

witness.” Id.

       The state appellate court on direct review determined Wright could establish neither

deficient performance nor prejudice. With respect to the deficient performance prong, the state

court noted that Williams was not sentenced until a year after Wright’s trial; that a month before

Williams’s sentencing, a federal prosecutor recommended a 30-year sentence; and that Wright’s

trial attorney stated at a pretrial hearing he did not want to delve into the details of Williams’s plea

agreement because it would have involved a discussion of Williams’s federal heroin-distribution

offense, in which Wright played a major role. Wright, 2013 IL App (1st) 103232, ¶ 57.

       Wright argues that his attorney’s failure to question Williams about his deal could not be

considered trial strategy since the attorney stated during the post-trial hearing that he would have

questioned Williams about the deal had he known the extent of the sentence reduction. (Dkt. No.

1 at 7.) Wright, however, does not challenge the fact that the attorney informed the trial court



                                                  15
before trial that he did not intend to ask Williams about his federal offense in order to avoid

testimony about Wright’s involvement in that offense. Id. Nor does Wright challenge the state

appellate court’s finding that neither party knew at the time of trial the extent of the sentence

reduction Williams was going to receive. Id.; Wright, 2013 IL App (1st) 103232, ¶ 57. Given the

attorney’s pretrial comments and neither attorney’s knowledge about the extent of Williams’s deal

at the time of Wright’s trial, the state appellate court’s determination of no deficient performance

was reasonable. See Corcoran, 783 F.3d at 683.

       With respect to the prejudice prong, the state appellate court determined that the same

reasons demonstrating no materiality for Wright’s claim that the prosecution used perjured

testimony, i.e., that the jury was informed about Williams’s conviction, his deal with federal

prosecutors for a reduced sentence in exchange for his testimony, and his pre-deal statements about

Wright’s shooting of Page, demonstrated no prejudice for Wright’s ineffective assistance of

counsel claim. Id. at ¶ 56. The prejudice standard for an ineffective assistance claim—a reasonable

probability of a different result—differs from the materiality standard for a claim of knowing use

of perjured testimony—any likelihood that the false testimony could have affected the verdict.

Compare Strickland, 466 U.S. at 694–95, with Napue, 360 U.S. at 269–72. But the same evidence

described above that supports no Napue materiality also supports the conclusion of no Strickland

prejudice. The state appellate court’s decision was neither contrary to, nor an unreasonable

application of, federal law; nor was it an unreasonable determination of facts based on the

evidence. See § 2254(d). Claim 3(b) lacks merit and is denied.

                       3.     Claim 3(c)

       Wright also argues that his attorney was ineffective for failing to object to hearsay

testimony from Sergeant Johnny Tate concerning his conversations with Tyfanny Andrews and



                                                16
Pierre Young. (Dkt. No. 1 at 8.) At trial, Tate testified that Andrews told him during a telephone

conversation that she lived at the building where someone was shooting from the roof, which

occurred sometime before she saw Lewis and Page together prior to the second shooting. See

Wright, 2013 IL App (1st) 103232, ¶ 21. Tate also testified that, after he spoke with Young, Tate

began looking for Wright as a suspect, as well as Williams and Reeves. Id. at ¶ 22. Wright raised

these ineffective assistance grounds on direct appeal, which the state appellate court denied. Id. at

¶¶ 72-78.

                       a.      Tate’s Testimony about Andrews’ Statements

       With respect to Tate’s testimony about what Andrews told him, the state appellate court

considered the testimony to be hearsay. Wright, 2013 IL App (1st) 103232, ¶¶ 72–73 (under

Illinois’s hearsay rules, an “officer may testify that [he] had a conversation with an individual and

that [he] subsequently acted on the information received,” but “the officer cannot testify as to the

substance of [his] conversation with the individual”) (quoting People v. Mims, 934 N.E.2d 666,

678 (Ill. 2010) (citations omitted)). The state appellate court determined, however, that Wright’s

attorney likely chose not to object, and that in any case Wright was not prejudiced. Wright, 2013

IL App (1st) 103232, ¶¶ 76–77.

       The state appellate court’s determination of no prejudice was not unreasonable. Tate’s

testimony that Andrews informed him about the roof shooting and about seeing Lewis and Page

together outside shortly before the second shooting provided information already known to the

jury through Williams’s and Lewis’s testimony. See Wright, 2013 IL App (1st) 103232, ¶¶ 7–9,

14–16. Furthermore, Tate’s testimony about Andrew’s statements did not place Wright at the scene

of either shooting. Id. at ¶ 77 Wright cannot establish that, but for his attorney’s failure to object

to Tate’s testimony about his conversation with Andrews, a reasonable probability existed that the



                                                 17
trial would have resulted differently. See Strickland, 466 U.S. at 694–96.3 This ineffective

assistance claim warrants no § 2254 relief and is denied.

                        b.       Tate’s Testimony about Young’s Statements

        Furthermore, Wright cannot establish that his attorney was ineffective for failing to object

to Tate’s testimony about Young’s statements because, as determined by the state appellate court,

those statements were not hearsay. Wright, 2013 IL App (1st) 103232, ¶ 78. Tate did not testify

about the substance of his conversation with Young. Instead, he testified that, after talking to

Young, he began looking for Wright as a suspect and wanted to speak to Williams and Lewis. Id.

“[P]olice officers may testify about the course of their investigation, but cannot reveal the

substance of a conversation.” Wright, 2013 IL App (1st) 103232, ¶ 78; see also Estelle, 502 U.S.

at 67–68 (federal habeas courts do not usually reexamine a state court’s determination of state

law). Tate’s testimony about his conversation with Young was not hearsay, and Wright cannot

demonstrate ineffective assistance of counsel based on his attorney’s failure to object to such

testimony. See Carter v. Douma, 796 F.3d 726, 735 (7th Cir. 2015) (an attorney’s performance is

not deficient for not making a futile objection); Martin v. Evans, 384 F.3d 848, 852 (7th Cir. 2004)

(when the underlying claim is meritless, there is not reasonable probability of a different outcome

absent the failure to raise it). For these reasons, Claim 3(c) is without merit and denied.

                                                   ***




3
  As to the deficient performance prong, the state appellate court may be correct that Wright’s attorney
chose not to object to Tate’s testimony about Andrew’s statements because those statements did not mention
Wright and because the attorney did not want to call attention to the roof shooting, at which no witnesses
testified Wright was present. Wright, 2013 IL App (1st) 103232, ¶ 76. But the state appellate court cited no
evidence to support this finding. Wright, however, does not argue that this finding was incorrect or
unreasonable, see Dkt. Nos. 1 and 14, and more importantly, he cannot establish the prejudice prong of this
Strickland claim for the reasons stated previously.

                                                    18
       This Court lastly notes, as the state court did on direct appeal, that considering the

cumulative effect of trial counsel’s alleged errors does not alter the decision of no Strickland

prejudice. When a “record shows more than one instance of deficient performance, the Sixth

Amendment requires [a court to] approach the prejudice inquiry by focusing on the cumulative

effect of trial counsel’s shortcomings.” Myers v. Neal, 975 F.3d 611, 623 (7th Cir. 2020). As

previously noted, the evidence against Wright was overwhelming. Two people, Williams and

Lewis, who were present when Page was shot identified Wright as the shooter on a surveillance

video at trial. Also, Wright himself confessed to the shooting, not only to officers in a videotaped

statement played for the jury but also to Williams when talking to him on the phone shortly after

the shooting. See Wright, 2013 IL App (1st) 103232, ¶¶ 6–25. Even considering the cumulative

effective of the trial attorney’s alleged errors, Wright cannot establish prejudice, and the state

appellate court’s determination of no cumulative-effect prejudice was reasonable.

                                             CONCLUSION

       For all the reasons stated above, this Court cannot grant federal habeas relief for any of

Wright’s claims. His § 2254 petition is therefore denied. Any other pending motions are denied

as moot. The denial of Wright’s petition is a final decision ending this case. If he seeks to appeal,

he must file a notice of appeal in this Court within 30 days of when judgment is entered. Fed. R.

App. P. 4(a)(1). He need not bring a motion to reconsider to preserve his appellate rights, but if

he wishes the Court to reconsider its judgment, he may file a motion in accordance with Federal

Rules of Civil Procedure 59(e) or 60(b). A Rule 59(e) motion must be filed within 28 days of

entry of judgment and suspends the deadline for filing an appeal until the motion is ruled on. See

Rule 59(e) and Fed. R. App. P. 4(a)(4)(A)(iv). A Rule 60(b) motion must be filed within a

reasonable time and, if seeking relief under Rule 60(b)(1), (2), or (3), must be filed no more than



                                                19
one year after entry of judgment. See Rule 60(c)(1). A Rule 60(b) motion suspends the deadline

for filing an appeal until the motion is ruled on only if the motion is filed within 28 days of the

judgment. Fed. R. App. P. 4(a)(4)(A)(vi). The time to file a Rule 59(e) or 60(b) motion cannot be

extended. See Fed. R. Civ. P. 6(b)(2). Finally, the Court declines to issue a certificate of

appealability. See Rule 11 of the Rules Governing § 2254 Cases. Wright cannot make a substantial

showing of the denial of a constitutional right and cannot show that reasonable jurists would

debate, much less disagree, with this Court’s resolution of his claims. Arredondo v. Huibregtse,

542 F.3d 1155, 1165 (7th Cir. 2008) (citing 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S.

473, 484 (2000).

                                                     ENTERED:



                                                     ____________________________
                                                     Andrea R. Wood
                                                     United States District Judge
Date: April 30, 2021




                                               20
